Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed December 15th, 2021 has been entered. Claims 3, 5-10, 15-17, and 21-23 remain pending in the application.	

Claim Objections
Claim 15 is identical to claim 9 and they are both dependent on claim 3, therefore claim 15 is exactly the same as claim 9 and adds nothing to the application. Claim 15 should be changed, cancelled, or made to be dependent on a different claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (WO-2016123330) in view of Zamir (WO-2017168271), using the applicant provided original document and the attached original document.
Regarding claim 3, Akkapeddi teaches:
A method of processing of PET raw material or recycled PET material comprising drying and processing plastic in a conventional plastic processing machine comprising a plasticizing cylinder for molten thermoplastic resin and administration of additives wherein branching and chain length of PET is 

Akkapeddi does not teach:
wherein PET chain extenders are dosed in real-time based on real-time readings of sensors at a material hopper, a screw, and a dispensing throat of the plastic processing machine and ambient conditions sensors, and injected into liquid PET, wherein the sensor at the hopper reports actual ppm moisture entering the machine, sensor at the screw reports viscosity of liquid PET and motor load, and the sensor at the dispensing throat reports pressure.

However, Zamir, in a similar field of endeavor, an injection molding system with a control mechanism, teaches:
wherein PET chain extenders are dosed in real-time based on real-time readings of sensors at a material hopper, a screw, and a dispensing throat of the plastic processing machine and ambient conditions sensors, and injected into liquid PET, wherein the sensor at the hopper reports actual ppm moisture entering the machine, sensor at the screw reports viscosity of liquid PET and motor load, and the sensor at the dispensing throat reports pressure, Zamir describes monitoring and controlling the dosing of additives in real-time using a combination of hardware and software components and a dedicated control unit in order to server different needs and injection/extrusion setups (Page 7, line 26 – Page 8, line 15). Therefore using Zamir it would be obvious to one of ordinary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive dosing of Akkapeddi to incorporate the teachings of Zamir and include real-time dosing. The purpose, as stated by Zamir, being to provide a specific dosage of the additive material in real-time for mixing with the raw material to achieve the desired product characteristics (Page 4, lines 9-11).

Regarding claim 5, Akkapeddi in view of Zamir teaches the limitations of claim 3, which claim 5 depends on. Zamir further teaches:
wherein the sensors are relaying information to a monitoring and control unit which compares the actual moisture ppm to the expected ppm and identifies expected viscosity of the liquid PET (Page 10, lines 24 – 32), this claim is rejected by the same logic used in claim 4 above in the absence of unexpected results.

Regarding claim 6, Akkapeddi in view of Zamir teaches the limitations of claim 3, which claim 6 depends on. Zamir further teaches:
wherein the ambient conditions are temperature and humidity of the surrounding of the plastic processing machine (Page 10, lines 24 – 32).

Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (WO-2016123330) in view of Zamir (WO-2017168271), as applied to claim 3 above, and further in view of Barakat (US-20120181715), using the applicant provided original document.
Regarding claim 7, Akkapeddi in view of Zamir teaches the limitations of claim 3, which claim 7 depends on, but does not teach the PET being managed on a second by second basis, however, Barakat, in a similar field of endeavor, a system for making PET products with a control mechanism, teaches:
wherein the liquid PET is managed on second by second basis (Abs, [0041], and [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET managing of Akkapeddi in view of Zamir to incorporate the teachings of Barakat and being it be second by second managing. The purpose, as stated by Barakat, being to be modulated out in the order of magnitude of less than a second ([0041], lines 12-13).

Regarding claim 8, Akkapeddi in view of Zamir in view of Barakat teaches the limitations of claim 7, which claim 8 depends on. Akkapeddi further teaches:
wherein managing liquid PET comprises increasing or decreasing molecular weight and viscosity, repair or chain scission, increasing flow promotion ([0046] – [0047] and [0092] – [0093]).

Regarding claim 21, Akkapeddi in view of Zamir teaches the limitations of claim 5, which claim 21 depends on. Akkapeddi further teaches:
wherein managing liquid PET comprises increasing or decreasing molecular weight and viscosity, repair or chain scission, increasing flow promotion ([0046] – [0047] and [0092] – [0093]).

Akkapeddi in view of Zamir does not teach: 
the PET being managed on a second by second basis. 

However, Barakat, in a similar field of endeavor, a system for making PET products with a control mechanism, teaches:
wherein the liquid PET is managed on second by second basis (Abs, [0041], and [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET managing of Akkapeddi in view of Zamir to incorporate the teachings of Barakat and being it be second by second managing. The purpose, as stated by Barakat, being to be modulated out in the order of magnitude of less than a second ([0041], lines 12-13).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (WO-2016123330) in view of Zamir (WO-2017168271), as applied to claim 3 above, and further in view of Kariya (US-20160009010), using the applicant provided original document.
Regarding claim 9, Akkapeddi in view of Zamir teaches the limitations of claim 3, which claim 9 depends on, but does not teach moving the screw back during introduction of the feed to the plasticizing cylinder, however, Kariya, in a similar field of endeavor, a screw injection molding system, teaches:
wherein filling amount of the molten resin in the plasticizing cylinder is measured and liquid additive into the molten resin is introduced in the plasticizing cylinder while moving back the screw by a predetermined distance without rotating the screw from a position of the screw at the time of completing the measuring of filling amount of the molten resin, pressure of the molten resin is detected, and injection start position for the screw and the addition rate of the liquid additive is determined based on the pressure ([0133]), Akkapeddi discussed pressure control, and Kariya discusses adjusting the feed screw to a predetermined position when introducing the feed into the plasticizing cylinder, therefore this combination would teach the limitations of claim 9 in the absence of unexpected results or a showing of criticality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of introducing the feed to the plasticizing cylinder of Akkapeddi in view of Zamir to incorporate the teachings of Kariya and move the screw back during. The purpose, as stated by Kariya, being a feed timing and a feed amount from the fiber (or PET) feed device  may be accurately controlled by using a timer (not shown), or various sensors such as a screw position sensor and a rotary encoder provided in the first electric motor and the second electric motor ([0066], lines 8-12).

Regarding claim 10, Akkapeddi in view of Zamir and Kariya teaches the limitations of claim 9, which claim 10 depends on. Kariya further teaches:
wherein determining of the injection start position for the screw includes pressurizing the molten resin by advancing the screw; determining of the injection start position for the screw further includes depressurizing the molten resin after the pressurizing of the molten resin; injection start position for the screw is different from the position of the screw at the time of completing the measuring; and the liquid additive is introduced into a flow-front portion of the molten resin in the plasticizing cylinder ([0133]).

Claims 15-17 and 22-23 are rejected by Akkapeddi (WO-2016123330), in view of some combination of Barakat (US-20120181715), Zamir (WO-2017168271), and Kariya (US-20160009010) as seen by the rejections written above. Claims 15-17 and 22-23 are the same as the claims that have already been rejected above, simply dependent on different claims. Since there is nothing that would prevent any of the dependencies or combinations of the art mentioned, claims 15-17 and 22-23 are rejected by the rejections written above but dependent on:
Claim 15 is rejected by the rejection of claim 9 above.
Claim 16 is rejected by the rejection of claim 9 above but dependent on claim 5 instead of claim 3.
Claim 17 is rejected by the rejection of claim 9 above but dependent on claim 6 instead of claim 3.
Claim 22 is rejected by the rejection of claim 21 above but dependent on claim 6 instead of claim 5.
Claim 23 is rejected by the rejection of claim 6 above but dependent on claim 5 instead of claim 3.

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks on pages 5-6, filed 12/15/2021, with respect to the rejection of claim 3 under Akkapeddi (WO-2016123330) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akkapeddi (WO-2016123330) in view of Zamir (WO-2017168271).

Applicant's arguments filed 12/15/2021 on pages 6-7 with regards to the rejection of claim 4, which has been canceled and incorporated into claim 3, under Akkapeddi (WO-2016123330) in view of Zamir (WO-2017168271), have been fully considered but they are not persuasive. 
Applicant argues that Zamir does not teach “real-time dosing based on real-time readings of certain sensors, which is not persuasive. Applicant argues that Zamir uses configuration setup parameters instead of real-time readings. However, Zamir shows that it monitors the process and uses a control unit to adjust parameters in dosing based on the readings (Page 14, lines 9-25). It is described as using parameters and also receiving monitored data in order to determine new supply control parameters, which is a real-time process because this is happening as the process is underway, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748